— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Schwartzwald, J.), rendered October 18, 1983, convicting him of attempted robbery in the first degree (two counts) and assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*597The defendant’s contention that his guilt was not proven
beyond a reasonable doubt is without merit. Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, is primarily to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]). Thompson, J. P., Brown, Weinstein and Balletta, JJ., concur.